Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment dated December 29, 2020 has been entered. Claims 1-7 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection set forth in the Non-Final Office Action dated September 29, 2020. Any new and/or pending objections and/or rejections can be found in the Office Action below.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. In regards to applicants arguments for claim 1 as concerns the operation order based on whether the plurality of seat elements are respectively configured to move in a direction extending into the seated vehicle occupant occupying region or in a direction extending away from the seated vehicle occupying region and the previously cited references Ogasawara and Meyer, the arguments have been fully considered but are not persuasive. The reference Ogasawara teaches as shown in Table 3 and Par 83 that when the position of the seat back is between 10.5 and 30 degrees the operation order for the seat adjustment is based upon the direction that the seat back will be reclining, either forwards or backwards. Ogasawara teaches that for this range based upon the forwards or backwards movement of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (Japanese Patent Publication JPH05330368, English Translation Provided) in view of Meyer (US Patent Application Publication 2013/0062921).
Regarding Claim 1:
Ogasawara discloses:
A vehicle seat controller (Ogasawara: Central processing unit 16 Fig. 1) comprising circuitry (Ogasawara: Central processing unit 16 Fig. 1) configured to: (Ogasawara: Par 15, 18, and 37)
store a predetermined seat position that is a position of a seat set in advance (Ogasawara: Par 72-73)
detect positions of a plurality of seat elements of which positions are adjusted by a driving force from a driving source; (Ogasawara: Par 21-23, and 30)
perform an automatic operation to automatically adjust the position of each of the plurality of seat elements so that each of the plurality of seat elements is moved to a position corresponding to the predetermined seat position when predetermined conditions are satisfied; (Ogasawara: Par 15, Par 18, Par 21-23, and Par 37)
and set an operation order for the plurality of seat elements in a case where the circuitry adjusts the positions of the plurality of seat elements in the automatic operation, (Ogasawara: Par 37-38 and Par 82)
Ogasawara does not appear to explicitly teach:
wherein a region on the seat occupied by a vehicle occupant seated on the seat is referred to as a seated vehicle occupant occupying region, 
wherein the circuitry is configured to set the operation order based on whether the plurality of seat elements are respectively configured to move in a direction extending into the seated occupant occupying region or in a direction extending away from the seated vehicle occupant occupying region so that position adjustment of one of the plurality of seat elements moved in a direction extending into the seated vehicle occupant occupying region starts simultaneously with or after position adjustment of one of the plurality of seat elements moved in a direction extending away from the seated vehicle occupant occupying region when the automatic operation is performed. 

Meyer teaches a system similar to Ogasawara that moves sections of a vehicle seat to predetermined positions in order to reduce the fatigue of an occupant of the vehicle. Meyer teaches using different actuator movement programs that can be used based upon the preference of a user. Meyer teaches a movement plan in which all actuators are operated simultaneously and a movement plan in which all actuators are activated only one at a time in Par 71 and 74 as well as Fig. 12 and Fig. 14. Meyer also explicitly shows the occupant in a vehicle seat and the region which the occupant fills while seated in Fig. 1A.  
As such, Meyer teaches:
wherein a region on the seat occupied by a vehicle occupant seated on the seat is referred to as a seated vehicle occupant occupying region, (Meyer: Par 31 Fig. 1A)
starts simultaneously with or after position adjustment of one of the plurality of seat elements (Meyer: Par 45, Par 71, Par 74, Fig. 1D, Fig. 12, and Fig. 14, Meyer teaches that the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the simultaneous movement or the movement of only one actuator at a time as well as the reference area that an occupant takes up as taught by the system of Meyer to the specific movements of the system as taught by Ogasawara. Both Meyer and Ogasawara teach systems that move sections of a vehicle seat to predetermined positions in order to reduce the fatigue and improve the comfort of the user.  A person of ordinary skill in the art would have been motivated to combine the teachings of Meyer and Ogasawara because of the motivation found in Par 30 of Meyer and would improve Ogasawara by repositioning the user to reduce traveling fatigue.
As such, the combination of Ogasawara and Meyer teaches:
wherein the circuitry is configured to set the operation order based on whether the plurality of plurality of seat elements are respectively configured to move in a direction extending into the seated occupant occupying region or in a direction extending away from the seated vehicle occupant occupying region so that position adjustment of one of the plurality of seat elements moved in a direction extending into the seated vehicle occupant occupying region starts simultaneously with or after position adjustment of one of the plurality of seat elements moved in a direction extending away from the seated vehicle occupant occupying region when the automatic operation is performed. (Ogasawara: 82 and 83 Par 114 and Par 131-133 Table 3 and Fig. 7-9, Ogasawara teaches when the seat back is between 10.5 and 30 degrees the forward and backward movement of the lower and upper portions of the seat back and to have the forward movement of the lower seat back start after the adjustment of the upper seat back and so any rearward adjustment of the seat back would start prior to the forward adjustment of the lower seat back. Ogasawara also teaches having the rearward .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (Japanese Patent Publication JPH05330368, English Translation Provided) in view of Meyer (US Patent Application Publication 2013/0062921) as applied to claim 1 above, and further in view of Benson (US Patent Application Publication 2017/0349061).
Regarding Claim 2:
The combination of Ogasawara and Meyer, as shown in the rejection above, teaches the limitations of claim 1.
Modified Ogasawara further teaches:
The plurality of seat elements include a seat back (Ogasawara: Seat Back 24 Fig. 1), of which position is adjusted through a reclining operation including movement in a vehicle front-rear direction; (Ogasawara: Par 21)
Modified Ogasawara does not appear to explicitly teach:
The plurality of seat elements include a seat cushion of which position is adjusted through a tilting operation including movement in a vehicle vertical direction, 
The circuitry is configured to set the operation order when the circuitry adjusts the position of the seat back in a frontward direction and the position of the seat cushion in a downward direction so that position adjustment of the seat back in the frontward direction starts simultaneously with or after starting position adjustment of the seat cushion in the downward direction; 
and the circuitry is configured to set the operation order when circuitry adjusts the position of the seat back in a rearward direction and the position of the seat cushion in an upward direction 
so that position adjustment of the seat cushion in the upward direction starts simultaneously with or after starting position adjustment of the seat back in the rearward direction. 

Benson teaches a movement system for a vehicle seat that moves between a forward and rearward predetermined position. Benson teaches that when adjusting to the rearward adjustment position to tilt the seat bottom upwards and to move the lower back support rearward. Benson also teaches that when adjusting to the forward adjustment position to move the lower back support forward and to move the seat bottom downwards.
As such, Benson teaches:
the plurality of seat elements include a seat cushion (Benson: Seat Bottom 218 Fig. 14), of which position is adjusted through a tilting operation including movement in a vehicle vertical direction, (Benson: Par 28-29)
the circuitry is configured to set the operation order when the circuitry adjusts the position of the seat back in a frontward direction and the position of the seat cushion in a downward direction (Benson: Par 60)
so that position adjustment of the seat back in the frontward direction starts simultaneously with or after starting position adjustment of the seat cushion in the downward direction
and circuitry is configured to set the operation order when the circuitry adjusts the position of the seat back in a rearward direction and the position of the seat cushion in an upward direction (Benson: Par 59)
so that position adjustment of the seat cushion in the upward direction starts simultaneously with or after starting position adjustment of the seat back in the rearward direction. (Benson: Par 59)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the specific movements of the seat back and seat cushion as taught by Benson to modified Ogasawara. Both Benson and modified Ogasawara teach moving a seat back into multiple predetermined positions and it would have been obvious to add the movements of Benson to modified Ogasawara to allow for the adjustments of an even larger amount of seat elements.  Modified Ogasawara also teaches that the movements of the actuators of the seat back and the seat cushion may occur either after each other or simultaneously as shown in Meyer (Meyer: Par 45, 71, and 74) as discussed in the rejection of claim 1. A person of ordinary skill in the art would have been motivated to combine the teachings of Benson and modified Ogasawara because of the motivation found in Par 4 of Benson and would improve modified Ogasawara by improving the comfort of the occupant over time.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasawara (Japanese Patent Publication JPH05330368, English Translation Provided) in view of Meyer (US Patent Application Publication 2013/0062921) and Benson (US Patent Application Publication 2017/0349061), as applied to claim 2 above, and further in view of Lexus (LEXUS LS Hybrid UVF4# Electronic Technical Manual with English Translation).
Regarding Claim 3:

Modified Ogasawara does not appear to explicitly teach:
when adjusting the position of the seat back in the frontward direction and the position of the seat cushion in the downward direction, the circuitry is configured to start position adjustment of the seat back in the frontward direction after completing position adjustment of the seat cushion in the downward direction;
and when adjusting the position of the seat back in the rearward direction and the position of the seat cushion in the upward direction, the circuitry is configured to start position adjustment of the seat cushion in the upward direction after completing position adjustment of the seat back in the rearward direction. 

Meyer teaches an example movement plan for the actuators of a seat in which the movement of the seat cushion is performed before moving any of the other actuators of the vehicle seat. 
As such, Meyer teaches:
when adjusting the position of the seat back in the frontward direction and the position of the seat cushion in the downward direction, the circuitry is configured to start position adjustment of the seat back in the frontward direction after completing position adjustment of the seat cushion in the downward direction; (Meyer: Par 45 and Par 74, Fig. 1D and Fig. 14)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the movement of only one actuator at a time and the order that the actuators activate as taught by Meyer to the specific movements of the seat cushion and the lumbar section of the seat back as taught by modified Ogasawara. Both Meyer and modified Ogasawara teach systems that move the seat cushion and the back sections of a vehicle seat between 

Lexus teaches a specific sequence for a vehicle seat to reproduce a desired configuration.  Lexus teaches moving the front vertical of the seat cushion which would adjust the upwards and downwards tilt of the seat cushion after the adjustment of all other sections of the seat when reproducing a desired position.  
As such, Lexus teaches:
and when adjusting the position of the seat back in the rearward direction and the position of the seat cushion in the upward direction, the circuitry is configured to start position adjustment of the seat cushion in the upward direction after completing position adjustment of the seat back in the rearward direction. (Lexus: Page 9 See table and figure for detailed sequence of the reproduction operation, specifically sequence steps 2 and 6-7 regarding Reclining backward and the lifter and front vertical adjustments.)
It would have been obvious to a person of ordinary skill in the arts before the effective filing date of the claimed invention to have added the sequence taught by Lexus to the movements of modified Ogasawara. Both modified Ogasawara and Lexus teach the adjustments of a vehicle seat to predetermined positions and it would have been obvious to add the sequence of movements as taught by Lexus to modified Ogasawara to allow for a larger number of adjustments to be made when moving to a predetermined position. It would have been obvious that if the movement sequence of Lexus was added to the adjustment of the vehicle seat to the rearward adjustment position as taught by modified Ogasawara then the adjustment of the tilt of the seat cushion in the upward direction would occur after the reclining adjustments of the seat back. A person of ordinary skill in the art would have been 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable Ogasawara (Japanese Patent Publication JPH05330368, English Translation Provided) in view of Meyer (US Patent Application Publication 2013/0062921) as applied to claim 1 above, and further in view of Kondrad (US Patent Application Publication 2014/0203611).
Regarding Claim 4:
The combination of Ogasawara and Meyer, as shown in the rejection above, teaches the limitations of claim 1.
Modified Ogasawara does not appear to explicitly teach:
The plurality of seat elements include a headrest, of which position is adjusted through a front-rear operation including movement in the vehicle front- rear direction 

Modified Ogasawara teaches tilting an upper section of the back rest in Par 21 and Fig. 1, and to adjust the headrest in a vertical direction but does not appear to explicitly teach that the forward and rearward movement of the headrest. While it would have been obvious to a person of ordinary skill in the art that tilting the upper portion of a backrest would also move the headrest based on the figures of modified Ogasawara, Kondrad explicitly teaches the upper portion of a back rest having a headrest and an upper back support that move in the forward and rearward directions. Kondrad also teaches having the 
As such, Kondrad teaches:
The plurality of seat elements include a headrest (Kondrad: Headrest 14  Fig. 3), of which position is adjusted through a front-rear operation including movement in the vehicle front-rear direction; (Kondrad: Par 31 and Par 45-46)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the configuration of the upper back support and the headrest and their movement as taught by Kondrad to the vehicle seat movement as taught by modified Ogasawara. Both modified Ogasawara and Kondrad teach the upper section of a vehicle seat moving forward and rearward position to a predetermined position and it would have been obvious to add the specific movements of the headrest in conjunction with the upper back support of Kondrad to modified Ogasawara in order to allow the system of modified Ogasawara to adjust all sections of the vehicle seat.  A person of ordinary skill in the art would have been motivated to combine the teachings of Kondrad and modified Ogasawara because of the motivation found in the rationale of KSR(D) and would be applying the known technique of having the upper section of a seat back include an adjustable headrest and upper back support that can be moved forward and rearward to the known vehicle seat movements in which the upper portion of the seat back is moved forward and rearward as taught by modified Ogasawara to yield the predictable result that when adjusting the upper portion of a seat back the headrest is correspondingly adjusted.
The combination of Ogasawara, Meyer and Kondrad further teaches:
The plurality of seat elements include a seat back (Ogasawara: Seat Back Fig. 1), of which position is adjusted through a reclining operation including movement in a vehicle front-rear direction
when the circuitry adjusts the position of the seat back in a frontward direction and the position of the headrest in a rearward direction, (Ogasawara: Par 21, Par 82-83, Par 114, Table 3, and Fig. 7-9)
circuitry is configured to set the operation order so that position adjustment of the seat back in the frontward direction starts simultaneously with or after starting position adjustment of the headrest in the rearward direction; (Ogasawara: Par 21, Par 82-83, Par 114, Table 3, and Fig. 7-9)
and when the circuitry adjusts the position of the seat back in the rearward direction and the position of the headrest in the frontward direction, (Ogasawara: Par 21, Par 82-83, Par 131-133, Table 3, and Fig. 7-9)
the circuitry is configured to set the operation order so that position adjustment of the headrest in the frontward direction starts simultaneously with or after starting position adjustment of the seat back in the rearward direction. (Ogasawara: Par 21, Par 82-83, Par 131-133, Table 3, and Fig. 7-9)

Regarding Claim 5:
The combination of Ogasawara, Meyer, and Kondrad, as shown in the rejection above, teaches the limitations of claim 4.
Modified Ogasawara does not appear to explicitly teach:
when adjusting the position of the seat back in the frontward direction and the position of the headrest in the rearward direction, the circuitry is configured to start position adjustment of the seat back in the frontward direction after completing position adjustment of the headrest in the rearward direction
and when adjusting the position of the seat back in the rearward direction and the position of the headrest in the frontward direction, the circuitry is configured to start position adjustment of the headrest in the frontward direction after completing position adjustment of the seat back in the rearward direction. 

Meyer teaches a movement plan in which only one actuator of a vehicle seat is used at a time and that the next actuator to be moved starts when the previous actuator in the movement plan has finished moving.
As such, the combination of Ogasawara, Meyer, and Kondrad teach:
when adjusting the position of the seat back in the frontward direction and the position of the headrest in the rearward direction, the circuitry is configured to start position adjustment of the seat back in the frontward direction after completing position adjustment of the headrest in the rearward direction;  (Meyer: Par 74, Fig. 14)
and when adjusting the position of the seat back in the rearward direction and the position of the headrest in the frontward direction, the circuitry is configured to start position adjustment of the headrest in the frontward direction after completing position adjustment of the seat back in the rearward direction.   (Meyer: Par 74, Fig. 14)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the movement of only one actuator at a time as taught by the system of Meyer to the specific movement of the lower and upper seat back as taught by modified Ogasawara. It would have been obvious that if this movement plan is added to the specific sequence as taught by Ogasawara in regards to the lower and upper portions of the seat back that the movements would occur one after each other in the order as taught by Ogasawara as opposed to starting simultaneously or being delayed. Both Meyer and modified Ogasawara teach systems that move 

Regarding Claim 6:
The combination of Ogasawara and Meyer, as shown in the rejection above, teaches the limitations of claim 1.
Modified Ogasawara does not appear to explicitly teach:
the plurality of seat elements include a shoulder support, which is arranged at a shoulder portion of a seat back and of which position is adjusted through a front-rear operation including movement in a vehicle front-rear direction, 
and a headrest, of which position is adjusted through a front-rear operation including movement in the vehicle front-rear direction;
when the circuitry adjusts the position of the shoulder support in the frontward direction and the position of the headrest in the frontward direction,
the circuitry is configured to set the operation order so that position adjustment of the headrest in the frontward direction starts simultaneously with or after starting position adjustment of the shoulder support in the frontward direction;
and when the circuitry adjusts the position of the shoulder support in the rearward direction and the position of the headrest in the rearward direction,
the circuitry is configured to set the operation order so that position adjustment of the shoulder support in the rearward direction starts simultaneously with or after starting position adjustment of the headrest in the rearward direction.

While modified Ogasawara teaches movement of the upper back of a vehicle seat forward and back (Ogasawara: Par 21) it does not appear to explicitly teach that the upper back has two separate movable sections with the headrest being able to move independently of the upper back.  Kondrad however teaches an upper portion of a vehicle seat with independent movement of the upper back of a seat in which it would have been obvious that a shoulder of an occupant would rest and the headrest of the seat based on the representation of a user in the seat as shown in Fig. 1A of Meyer. Kondrad teaches having the upper back support and the headrest move between different positions forward and back simultaneously with each other or independently.
As such, Kondrad teaches:
the plurality of seat elements include a shoulder support (Kondrad: Upper back support 62 Fig. 3), which is arranged at a shoulder portion of a seat back and of which position is adjusted through a front-rear operation including movement in a vehicle front-rear direction, (Kondrad: Par 31 and Par 45-46)
and a headrest (Kondrad: Headrest 14  Fig. 3), of which position is adjusted through a front-rear operation including movement in the vehicle front-rear direction; (Kondrad: Par 31 and Par 45-46)
when the circuitry adjusts the position of the shoulder support in the frontward direction and the position of the headrest in the frontward direction, (Kondrad: Par 45-46)
the circuitry is configured to set the operation order so that position adjustment of the headrest in the frontward direction starts simultaneously with or after starting position adjustment of the shoulder support in the frontward direction; (Kondrad: Par 45-46)
and when the circuitry adjusts the position of the shoulder support in the rearward direction and the position of the headrest in the rearward direction
the circuitry is configured to set the operation order so that position adjustment of the shoulder support in the rearward direction starts simultaneously with or after starting position adjustment of the headrest in the rearward direction. (Kondrad: Par 45-46)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the configuration of the upper back support and the headrest and their movement as taught by Kondrad to the vehicle seat movement as taught by modified Ogasawara. Both modified Ogasawara and Kondrad teach the upper section of a vehicle seat moving forwards and backwards and it would have been obvious to add the specific movements of the headrest in comparison to the upper back support of Kondrad to modified Ogasawara in order to allow the system of modified Ogasawara to adjust all sections of the vehicle seat.  A person of ordinary skill in the art would have been motivated to combine the teachings of Kondrad and modified Ogasawara because of the motivation found in the rationale of KSR(D) and would be applying the known technique of having the upper back support and the headrest be movable separately and to have them move forwards and rearwards to the known vehicle seat movements in which the upper portion of a seat back is moved forward and rearward as taught by modified Ogasawara to yield the predictable result of having the headrest and upper back support move both move forward and rearward simultaneously.

Regarding Claim 7:
The combination of Ogasawara, Meyer, and Kondrad, as shown in the rejection above, teaches the limitations of claim 6.
Modified Ogasawara further teaches:
wherein: when adjusting the position of the shoulder support in the frontward direction and the position of the headrest in the frontward direction, the circuitry is configured to simultaneously start position adjustment of the shoulder support and the headrest in the frontward direction; (Kondrad: Par 45-46)
and when adjusting the position of the shoulder support in the rearward direction and the position of the headrest in the rearward direction, the circuitry is configured to simultaneously start position adjustment of the shoulder support and the headrest in the rearward direction. (Kondrad: Par 45-46)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have further added the simultaneous movement of the headrest and upper back support as taught by the system of Kondrad to the vehicle seat movements as taught by the system of modified Ogasawara. Both Kondrad and modified Ogasawara teach having the upper portion of a seat back move forward and rearward and it would have been obvious to add the simultaneous movements of the headrest and the upper back support of Kondrad to modified Ogasawara in order to allow the full movement of the sections of the upper portion of the seat back to be performed simultaneously. A person of ordinary skill in the art would have been motivated to combine the teachings of Kondrad and modified Ogasawara because of the motivation found in the rationale of KSR(D) and would be applying the known technique of having the upper back support and the headrest move simultaneously to the known vehicle seat movements in which the upper portion of a seat back is moved forward and rearward as taught by modified Ogasawara to yield the predictable result of having the headrest and upper back support move both move forward or rearward simultaneously.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
White (US 2016/0297337) is pertinent because it teaches an adjustable seat which adjusts parts of a vehicle seat either towards or away from the occupant to provide optimal positioning for the occupant.
Bendewald (US 9434255) is pertinent because it teaches a method and apparatus for adjusting the position of components in the interior of a vehicle and which shifts the driver seat backwards prior to moving components towards the user and shifts components away from the user before moving the seat forwards.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday-Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        



/Nadeem Odeh/Primary Examiner, Art Unit 3669